Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        DETAILED ACTION
1. Claims 1-20 are presented for the examination.
                               Continued Examination Under 37 CFR 1.114   	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/2021 has been entered. 


                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Somendra (US 20130132774 Al) in view of SLUPIK(US 20160119572 Al).  

As to claim 1, Somendra teaches a hardware comprising a plurality of test machines to perform cloud-based graphics driver validation operations (FIG. 1. System 200 may be made up of software or hardware components of one or more computing devices. As illustrated in FIG. 2, an example system 200 includes controller 130 and VM set 204. Controller 130[ graphics driver validation operations ]may be one or more software applications executing on one or more virtual machines. In the illustrated example, VM set 204 includes four VMs 206, each of which includes a respective test agent 208, referred to herein simply as agent 208. In various configurations, system 200 may include multiple controllers[graphics driver validation operations], or more or less VMs than illustrated (para [0029], In 5-20/ a controller may provide to each test agent the test commands by using a cloud data storage system. The controller  may retrieve each command from the cloud storage, store each command in a command table in the cloud storage in a manner associated with each test agent, monitor the command table to track the status of each command execution by each test agent, para[0005], ln 1-20/ the controller 130 is graphics driver validation operations since the controller 130 is used to control access and monitor the test process associated with test agent as described above); a virtual resource comprising data associated a plurality of different graphics hardware resources (In a cloud-based computer system, resources may be provided to computing devices over a network. Resources may include data a resource manager to coordinate between the hardware pool and the virtual resource pool to cause one or more virtual machines (VMs) to be executed on one or more of the test machines using resources from the virtual resource pool(FIG. 4 is a flow diagram illustrating an example embodiment of a process 400 for performing a test of a target application in a cloud environment, in accordance with some of the mechanisms described herein. Process 400, or a portion thereof, may be used to implement actions of blocks 304 or 306 of process 300. In one embodiment, process 400, or a portion thereof, may be performed by controller 130 of FIG. 2, para [0047], In 1-15/The process may flow to block 406, where a number of virtual machines to deploy is determined. In one embodiment, this determination may be based on a capacity of each virtual machine and a test specification. In one embodiment, the capacity may be a number of connections supported. For example, a controller may receive a specification of a number of connections to be used for a test. The controller may determine, receive from the cloud computing platform, or be configured with a specification of a limit for a number of connections that each VM is to support. This capacity may be based on hardware limitations, software limitations, system load, various cost factors, or other factors. The controller may determine, based on this limit and the number of specified connections, a number of VMs to use for a test run. For example, if there is a limit of 50 connections per VM, and 1000 connections is specified for a test run, the controller may divide the specified number of connections by the limit to determine the number of V/Ms. In this and a task dispatcher to dispatch graphics driver validation tasks to the VMs responsive to user input (FIG. 4 is a flow diagram illustrating an example embodiment of a process 400 for performing a test of a target application in a cloud environment, in accordance with some of the mechanisms described herein. Process 400, or a portion thereof, may be used to implement actions of blocks 304 or 306 of process 300. In one embodiment, process 400, or a portion thereof, may be performed by controller 130 of FIG. 2. The illustrated portions of process 400 may be initiated at block 402, where configuration data may be received. As discussed herein, this configuration data may include specification of one or more scenarios, commands, or command parameters[graphics driver validation tasks]. In one embodiment, configuration data may be received by a user interface of controller 130 or another application. Configuration data[graphics driver validation tasks] may include specifications for scaling a test, para [0047]/ the process may flow to block 304, where one or more scenarios and their commands may be configured. In one embodiment, controller 130 includes or employs a user interface that may be employed by a user to configure scenarios and commands[graphics driver validation tasks]. The controller may store the configuration information in configuration data 212. In various embodiments, other mechanisms may be used to configure scenarios, para [0043], Fig.3/ configuration data 212[graphics driver validation tasks] thus serves as a mechanism for specifying test scenarios, controlling and monitoring operation of each test agent 208, and the configuration data is graphics driver validation tasks since  the configuration data comprises the command with controlling and monitoring operation of test agent as described above ).
Somendra does not teach hardware resource as a hardware pool and virtual resource as a virtual resource pool. However, SLUPIK teaches hardware resource as a hardware pool and virtual resource as a virtual resource pool (a resource pool 500 comprising any of several identical or distinct processing resources 501, 502, 503. Said resources 501, 502, 503 may be processors of any kind, and accordingly need not be constrained to any one type or technology. The resource pool 500 may be made up of any number of processing resources 501, 502, 503, each having any microarchitecture and electrical layout operative to permit the processing tasks required for scenarios in which the various embodiments of the present invention will be deployed. Thus, in various embodiments, said processing resources may be one or more general purpose CPUs, including but not limited, in at least one embodiment, to the one or more CPUs on which the present system executes. The processing pool may likewise comprise, for any one or more embodiments of the present invention, one or more GPUs, ASICs, DSPs, physics processing units, image processors, network processors, audio processors, or any other processing means 50T, 502', 503'. Indeed, such processing resources may include GPUs for video processing, particularly for use in compute-intensive processing operations and for purposes which include freeing the CPU for other tasks. For example, GPUs running the Maxwell microarchitecture can be envisioned as constituting one of several possible desirable GPU-based hardware processing resources among those found in the resource pool 500.    These can further be of a type compatible for use with the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Somendra with SLUPIK to incorporate the feature of hardware resource as a hardware pool and virtual resource as a virtual resource pool because this achieves the highest possible image quality and/or in making ever more efficient use of bandwidth with respect to generating and transferring image data.
As to claim 3, SLUPIK teaches the resource manager Is to communicate with the task dispatcher to identify one or more required physical graphics processor units (GPUs) and virtual GPUs (pups) to be implemented to perform the graphics validation tasks) para[0082] / para[0088] ) for the same reason as claim 1 above.
As to claim 4, SLUPIK teaches the vGPUs are to be implemented by the VMs (para [0071]/ para [0003]) for the same reason as to claim 1 above.
As to claim 5, Somendra teaches the task dispatcher deliver the graphics validation tasks to one of the test machines having the required pGPU capability and to the VM having the required vGPU capability (para [0071]/para [0049]).
As to claim 6, SLUPIK teaches the virtual resource pool is to be continually or periodically updated to include data associated with new graphics hardware resources/ para[G114], In 9-22) for the same reason as claim 1 above.
As to claim 7,  Somendra teaches the VMs running on the test machines support full GPU virtualization in which a native graphics driver to be validated is to run inside multiple VMs and share a single physical GPU ( para[0103] ) for the same reason as to the claim 1 above.
As to claim 8, SLUPIK teaches the hardware resource pool comprises different generations of test computers with different stock keeping unit s (SKUs) and/or original equipment manufacturer (OEM) models/ para[0()82], In 12-35) for the same reason as claim 1 above.
As to claims 9-19, they are rejected for the same reasons as claims 1-8 above.

3. Claims 2, 25  are rejected under 35 U.S.C. 103 as being unpatentable over Somendra (US 20130132774 Al) in view of SLUPIK(US 20160119572 Al) and further in view of Bosl(US 20080262759 A1).

As to claim 2, Somendra and SLUPIK do not  teach  wherein the plurality of graphics hardware resources comprise different graphics memory types and/or sizes, and/or different graphics aperture sizes. However, Bosl teaches wherein the plurality of graphics hardware resources comprise different graphics memory types and/or sizes, and/or different graphics aperture sizes (provide significant improvements in the testing of components used to manufacture information handling systems. For purposes of this disclosure, an information handling system may include any instrumentality or aggregate 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Somendra  and SLUPIK with Bosl  to incorporate the feature of each the plurality of graphics hardware resources comprise different monitor types, different display interface types, different basic input output system (BIOS) types, different graphics memory types and/or sizes, and/or different graphics aperture sizes) because this  provides a need for a universal test control box that can be easily adapted to serve in a multitude of testing environments.
As to claim 25, Bosl teaches the plurality of graphics hardware resources comprise different monitor types, different interface types, and different basic input output system (BIOS) types( para[0017]) for the same reason as to claim 2 above.

Response to the argument:
A. Applicant amendment filed on 01/11/2021 has been considered but they are not persuasive:

Applicant argued in substance that:

(1) “ the combination does not at least describe "a hardware pool comprising a plurality of test machines to perform cloud-based graphics driver validation operations.”.
(2) “ the combination does not at least describe the 
plurality of graphics hardware resources as comprising different monitor types, different display interface types, and different basic input output system (BIOS) types”.


B. Examiner respectfully disagreed with Applicant's remarks:

As to the point (1),   Somendra teaches FIG. 1. System 200 may be made up of software or hardware components of one or more computing devices. As illustrated in FIG. 2, an example system 200 includes controller 130 and VM set 204. Controller 130[ graphics driver validation operations ]may be one or more software applications executing on one or more virtual machines. In the illustrated example, VM set 204 graphics driver validation operations], or more or less VMs than illustrated (para [0029], In 5-20/ a controller may provide to each test agent the test commands by using a cloud data storage system. The controller  may retrieve each command from the cloud storage, store each command in a command table in the cloud storage in a manner associated with each test agent, monitor the command table to track the status of each command execution by each test agent, para[0005], ln 1-20/ the controller 130 is graphics driver validation operations since the controller 130 is used to control access and monitor the test process associated with test agent as described above); (FIG. 4 is a flow diagram illustrating an example embodiment of a process 400 for performing a test of a target application in a cloud environment, in accordance with some of the mechanisms described herein. Process 400, or a portion thereof, may be used to implement actions of blocks 304 or 306 of process 300. In one embodiment, process 400, or a portion thereof, may be performed by controller 130 of FIG. 2. The illustrated portions of process 400 may be initiated at block 402, where configuration data may be received. As discussed herein, this configuration data may include specification of one or more scenarios, commands, or command parameters[graphics driver validation tasks]. In one embodiment, configuration data may be received by a user interface of controller 130 or another application. Configuration data[graphics driver validation tasks] may include specifications for scaling a test, para [0047]/ the process may flow to block 304, where one or more scenarios and their commands may be configured. In one embodiment, controller 130 includes or employs a user interface that may be employed graphics driver validation tasks]. The controller may store the configuration information in configuration data 212. In various embodiments, other mechanisms may be used to configure scenarios, para [0043], Fig.3/ configuration data 212[graphics driver validation tasks] thus serves as a mechanism for specifying test scenarios, controlling and monitoring operation of each test agent 208, and recording test results, para[0041], ln 6-20/ the configuration data is graphics driver validation tasks since  the configuration data comprises the command with controlling and monitoring operation of test agent as described above ).
As to the point(2), Bosl teaches provide significant improvements in the testing of components used to manufacture information handling systems. For purposes of this disclosure, an information handling system may include any instrumentality or aggregate of instrumentalities operable to compute, classify, process, transmit, receive, retrieve, originate, switch, store, display, manifest, detect, record, reproduce, handle, or utilize any form of information, intelligence, or data for business, scientific, control, or other purposes. For example, an information handling system may be a personal computer, a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price. The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Additional components of the information handling system may include one or more disk drives, one or more network ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. The information handling system may also include one or 

 
                                               Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR of Public PAIP. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP
system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194